NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDWIN ADOLFO FLORES RAMIREZ,                    No.    21-70710

                Petitioner,                     Agency No. A099-515-445

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 7, 2022**
                                Pasadena, California

Before: IKUTA, LEE, and FORREST, Circuit Judges.

      Petitioner Edwin Adolfo Flores Ramirez, a citizen of Honduras, seeks review

of the Immigration Judge’s (IJ) negative reasonable fear determination. “An IJ’s

negative determination regarding the alien’s reasonable fear makes the reinstatement

order final.” Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016). Therefore,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      We review factual findings under the “substantial evidence” standard. Iman

v. Barr, 972 F.3d 1058, 1064 (9th Cir. 2020). Under this standard, the IJ’s factual

findings are “conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

      Substantial evidence supports the IJ’s determination that Flores Ramirez did

not establish past persecution or a fear of future persecution on account of a protected

ground. Flores Ramirez told the interviewing asylum officer that he had not been

harmed and was not afraid of being harmed based on his race, religion, nationality,

ethnicity, or political opinion. Although Flores Ramirez stated that he believed

members of a gang in Honduras threatened him because he had made repeated

requests for the mayor to build a bridge in his community, Flores Ramirez admitted

that he had no evidence beyond his own hypothesis to establish a connection

between his requests and the gang’s actions. He also failed to provide any evidence

or argument that he was a member of a particular social group based on his requests

to the mayor, or that advocating for a bridge otherwise implicated a protected

ground.

      Instead, Flores Ramirez stated that he feared harm because the gang extorts

and threatens people who have money. A fear of “theft or random violence by gang

members bears no nexus to a protected ground.” Zetino v. Holder, 622 F.3d 1007,


                                           2
1016 (9th Cir. 2010). Moreover, Flores Ramirez testified that when the gang did

threaten his life, the police from a nearby neighborhood came to his assistance. This

fact supports the IJ’s conclusion that Flores Ramirez failed to establish that

relocation within Honduras was unreasonable. See 8 C.F.R. 1208.16(b)(3)(i)

(providing that an applicant seeking withholding of removal bears the burden of

establishing that internal relocation would not be reasonable). Therefore, the IJ did

not err when it found Flores Ramierz did not establish reasonable fear of persecution.

      Because Flores Ramirez does not “specifically and distinctly” argue that the

IJ erred when it found that Flores Ramirez failed to establish a reasonable possibility

of torture, United States v. Briones, 18 F.4th 1170, 1178 (9th Cir. 2021) (citation

omitted), we find that Flores Ramirez waived his CAT claim on appeal.

      Finally, we reject Flores Ramirez’s argument that the vacatur of Matter of A-

B-, 27 I. & N. Dec. 316 (A.G. 2018), necessitates remand here. The Attorney

General’s 2021 decision vacating Matter of A-B- explicitly stated that IJs should

follow pre-A-B- precedent when considering whether “a person [seeking asylum]

should be considered a member of a particular social group.” Matter of A-B-, 28 I.

& N. Dec. 307, 308–09 (A.G. 2021) (quotation marks and citation omitted). Relevant

pre-Matter of A-B- precedent requires Flores Ramirez to show a reasonable

possibility of persecution based on a protected ground and that internal relocation

was not reasonable. See Zetino, 622 F.3d at 1016; 8 C.F.R. 1208.16(b)(3)(i). Because


                                          3
Flores Ramirez established neither of these, substantial evidence supports the IJ’s

negative reasonable fear determination independent of any change in law caused by

the vacatur of Matter of A-B-.

      PETITION FOR REVIEW DENIED.




                                        4